          Case 1:18-cr-00056-NONE-SKO Document 104 Filed 06/10/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HENRY Z. CARBAJAL III
   DAVID L. GAPPA
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:18-CR-00056-NONE

12                                 Plaintiff,             PRELIMINARY ORDER OF FORFEITURE

13                          v.

14   PARAMJIT SINGH MANGAT,

15                                Defendant.

16

17          Based upon the plea agreement and application for preliminary order of forfeiture andpublication

18 thereof entered into between United States of America and defendant Pramjit Singh Mangat, it is hereby

19 ORDERED, ADJUDGED AND DECREED as follows:

20          1.      Pursuant to 18 U.S.C. § 982(a)(2), defendant Paramjit Singh Mangat’s interest in the

21 following property shall be condemned and forfeited to the United States of America, to be disposed

22 of according to law:

23                  a. $100,000.00 of the $264,700.46 seized from Kern Schools Federal Credit Union

24                      member number xxxxxx0920, held in the names of Paramjit Mangat and S.K.M.

25          2.      The above-listed asset constitutes, or was derived from, proceeds the defendant

26 obtained, directly or indirectly, as a result of a violation of 18 U.S.C. § 1028(a)(2).
27          3.      Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized to

28 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.


      PRELIMINARY ORDER OF FORFEITURE                     1
30
          Case 1:18-cr-00056-NONE-SKO Document 104 Filed 06/10/20 Page 2 of 3

 1 Customs and Border Protection in its secure custody and control.

 2          4.      Upon entry of a Final Order of Forfeiture, but no later than 60 days thereafter, the

 3 following assets shall be returned to defendant Paramjit Singh Mangat, through his attorney of

 4 record, David Torres:

 5                  a. Approximately $1,838.49 seized from Wells Fargo Bank account number

 6                       xxxxxx1928;

 7                  b. The amount of $164,700.46 of the $264,700.46 seized from Kern Schools Federal

 8                       Credit Union member number xxxxxx0920;

 9                  c. Approximately $1,294.77 seized from JPMorgan Chase Bank account number

10                       xxxxxx9138; and,

11                  d. Approximately $242,143.02 seized from JPMorgan Chase Bank account number

12                       xxxxxx0217.

13          5.      a.      Pursuant to 18 U.S.C. § 982(b), incorporating 21 U.S.C. § 853(n), and Local Rule

14 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice of

15 the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the Attorney

16 General may direct shall be posted for at least 30 consecutive days on the official internet government

17 forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable, provide direct

18 written notice to any person known to have alleged an interest in the property that is the subject of the

19 order of forfeiture as a substitute for published notice as to those persons so notified.

20                  b.      This notice shall state that any person, other than the defendant, asserting a legal

21 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

22 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

23 within thirty (30) days from receipt of direct written notice, whichever is earlier.

24 ///

25 ///

26 ///
27 ///

28


      PRELIMINARY ORDER OF FORFEITURE                     2
30
         Case 1:18-cr-00056-NONE-SKO Document 104 Filed 06/10/20 Page 3 of 3

 1          6.     If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

 2 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 982(a)(2), in which all interests will be

 3 addressed.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     June 9, 2020
                                                        UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      PRELIMINARY ORDER OF FORFEITURE                     3
30
